Case 18-30466   Doc 132   Filed 09/24/19 Entered 09/25/19 07:41:28   Desc Main
                           Document     Page 1 of 8
Case 18-30466   Doc 132   Filed 09/24/19 Entered 09/25/19 07:41:28   Desc Main
                           Document     Page 2 of 8
Case 18-30466   Doc 132   Filed 09/24/19 Entered 09/25/19 07:41:28   Desc Main
                           Document     Page 3 of 8
Case 18-30466   Doc 132   Filed 09/24/19 Entered 09/25/19 07:41:28   Desc Main
                           Document     Page 4 of 8
Case 18-30466   Doc 132   Filed 09/24/19 Entered 09/25/19 07:41:28   Desc Main
                           Document     Page 5 of 8
Case 18-30466   Doc 132   Filed 09/24/19 Entered 09/25/19 07:41:28   Desc Main
                           Document     Page 6 of 8
Case 18-30466   Doc 132   Filed 09/24/19 Entered 09/25/19 07:41:28   Desc Main
                           Document     Page 7 of 8
Case 18-30466   Doc 132   Filed 09/24/19 Entered 09/25/19 07:41:28   Desc Main
                           Document     Page 8 of 8
